The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This office action is in response to Applicant’s submission filed on 11 July 2022.     THIS ACTION IS FINAL.

Status of Claims

Claims 1-12 are pending.
Claim 1-12 are rejected under 35 U.S.C. 101 for being directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
There is no art rejection for claims 1-12.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Judicial Exception
Claims 1-12 of the claimed invention are directed to a judicial exception, an abstract idea, without significantly more. 
 (Independent Claims) With regards to claim 1 / 8 / 12, the claim recites a method / system / product, which falls into one of the statutory categories.
2A – Prong 1: Claim 1 / 8 / 12, in part, recites 
 “…. pre-segmenting …. the set of entities in a plurality of segmenting modes into a plurality of entity pairs, wherein a plurality of entities groups obtained by a segmenting mode used previously among the plurality of segmenting modes are re-segmented by a segmenting mode used subsequently among the plurality of segmenting modes, and the plurality of segmenting modes comprise a schema-based segmenting mode, a segmenting mode based on a semantic edge relationship and a segmenting mode based on semantic vector clustering; performing …. a sample construction based on the result of pre-segmentation to extract a key sample; performing …. a feature construction based on the result of pre-segmentation to extract a similar feature; performing …. a normalizing determination on each entity pair with at least one normalization model using the key sample and the similar feature to determine whether entities in each entity pair are the same; and grouping …. results of the normalizing determination” (mental process), as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting a computing device, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the language about generic computer components, pre-segmenting”, “performing … sample/feature construction”, “performing … normalization”, “grouping … results”, in the limitation citied above could be performed by human using paper / pen / calculator (e.g., a human knowledge librarian could obtain data elements from stored records, to analyze, segment, and grouping data elements for better knowledge organization), see Appendix 1 to October 2019 Update: Subject Matter Eligibility Life Sciences & Data Processing Examples, Example 43, Step 2A Prong One, p.4, “Note that even if most humans would use a physical aid (e.g., pen and paper, a slide rule, or a calculator) to help them complete the recited calculation, the use of such physical aid does not negate the mental nature of this limitation”.  .  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
2A – Prong 2: This judicial exception is not integrated into a practical application.  In particular, claim 1 / 8 / 12 recites the additional elements: (a) using generic computer elements (like server computer, processor, computer-readable medium coupled with the processors); (b) “acquiring, by one or more processors, a set of entities in the knowledge base” (insignificant extra solution activity MPEP 2106(g) or WURC, MPEP 2106(d) II).    For (a), these computer components are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of state transition probability calculation) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  For (b), these steps are storing and retrieving information in memory, which is Well Understood, Routine, Conventional (WURC) activities, as stated in MPEP.2106(d) II, “The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. 
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)); 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

iii. Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

v. Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

vi. A Web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015). “
Accordingly, this additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Claim 1 / 8 /12 is directed to an abstract idea.


2B Analysis:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the use of one or more generic hardware processors and retrieve a data from storage is WURC, hence does not add anything significant to the abstract idea. The claim is not patent eligible.
 (Dependent claims) 
Claims 2-7 / 9-11 are dependent on claim 1 / 8 and include all the limitations of claim 1 / 8. Therefore, claims 2-7 / 9-11 recite the same abstract ideas. 
With regards to claims 2-7 / 9-11, the claim recites further limitation on analyzing & processing data elements retrieved from storage, and does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  The claim is not patent eligible.






Art Rejection Analysis

There is no art rejection for claims 1-12.  When reading the claim in light of the specification, none of the references of record alone or in combination disclose or suggest the combination of limitations specified in claims 1-12.   
Regarding the amended independent claim 1, the primary reason for no art rejection is the inclusion of the following specific elements, in combination with the other elements cited, which is not found in the prior art of record: “… pre-segmenting, by the one or more processors, the set of entities in a plurality of segmenting modes into a plurality of entity pairs, wherein a plurality of entities groups obtained by a segmenting mode used previously among the plurality of segmenting modes are re-segmented by a segmenting mode used subsequently among the plurality of segmenting modes, and the plurality of segmenting modes comprise a schema-based segmenting mode, a segmenting mode based on a semantic edge relationship and a segmenting mode based on semantic vector clustering ….; and grouping, by the one or more processors, results of the normalizing determination”.
Regarding the dependent claims, which include all the limitations of the independent claims, therefore there is also no art rejection for them.

The followings are references closest to the invention claimed:
Balasa et al., US-PGPUB NO.20180181646A1 [hereafter Balasa] teaches data grouping and normalization.  However Balasa does not teach segmenting data into graph model based on semantic vector clustering.
Rennison et al., US-PATENT NO.7827125B1 [hereafter Rennison] teaches data normalization.  However Rennison does not teach segmenting data into graph model based on semantic vector clustering.
Sterckx et al., “Using active learning and semantic clustering for noise reduction in distance supervision”, 4e Worship on Automated Base Construction at NIPS2014 [hereafter Sterckx] teaches semantic clustering of data element.  However Sterckx does not teach segmenting data into graph model based on semantic vector clustering.
Simard et al., US-PGPUB NO.20150019463A1 [hereafter Simard] teaches semantic extraction and clustering of data elements.  However Simard does not teach segmenting data into graph model based on semantic vector clustering.
Eder et al., US-PGPUB NO.20150235143A1[hereafter Eder] teaches normalization and semantic analysis for data elements.  However Eder does not teach segmenting data into graph model based on semantic vector clustering.



Response to Argument

Applicant’s arguments filed 11 July 2022 has been fully considered but they are not fully persuasive. 
Regarding 103 rejections, Applicant’s amendment/argument overcome the issues, and the rejections are withdrawn.
Regarding 101 rejections, Applicant argued that (p.9-10) “These limitations explicitly require that the method is implemented by the one or more processors, and these limitations explicitly require the complex data processing amount and the fast data processing speed … As is disclosed in the specification of the present application (see paragraph [0019], for example), a large-scale entity set is segmented by using a plurality of segmenting modes in advance for massive knowledge base, so that the entities to be normalized can be segmented into the same group as much as possible and the number of entities to be normalized is reduced, thereby breaking through the limits of calculation scale, reducing the calculation amount, while also improving a recall of normalizing.  That is, the limitations explicitly recited in the amended claim 1 reduce the calculation amount of the one or more processors and reduce the resource consumption of the one o more processors”.
Examiner replies: The process claimed is directed to a mental process that can be performed by human data analyst.  Improving an abstract idea is still abstract idea and would not make it patent eligible.  The claims are not patent eligible.



Examiner's Note

The Examiner respectfully requests of the Applicant in preparing responses, to fully consider the entirety of the reference(s) as potentially teaching all or part of the claimed invention.  It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.”  In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments (see MPEP 2123).  The Examiner has cited particular locations in the reference(s) as applied to the claim(s) above for the convenience of the Applicant.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim(s), typically other passages and figures will apply as well. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSU-CHANG LEE whose telephone number is 571-272-3567.  The fax number is 571-273-3567.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas, can be reached 571-272-2589.  
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSU-CHANG LEE/
Primary Examiner, Art Unit 2128